              Case 2:19-cv-01789-BJR Document 13 Filed 08/03/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT FOR THE
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8                                                )
     UNITED STATES OF AMERICA,                    )
 9                                                )        CASE NO. 2:19-cv-01789-BJR
                             Plaintiff,           )
10                                                )        ORDER APPOINTING PRO BONO
                    v.                            )        COUNSEL
11                                                )
     BALDEV SINGH MULTANI, a/k/a                  )
12   BALDEV SINGH,                                )
13                                                )
                             Defendant.           )
14

15          In this matter, the Government accuses the Defendant of illegally entering the United States
16   and procuring U.S. citizenship under false pretenses. See generally Dkt. No. 1. (Complaint).
17
     Based on these allegations, the Government seeks to
18
            Defendant is unrepresented by counsel. The Government served Defendant with its
19
     complaint on January 24, 2020. Dkt. No. 6. Defendant failed to answer or otherwise respond to
20

21                                                                             See 8 U.S.C. § 1451(b).

22   The Government now brings

23   default. Dkt. No. 11.
24
            Given the complexity of the issues at hand and the weighty consequence of
25
     denaturalization, the Court believes that Defendant would benefit greatly from representation. The

                                                      1
                Case 2:19-cv-01789-BJR Document 13 Filed 08/03/20 Page 2 of 2




     Court has the authority to appoint pro bono counsel.                                [t]he court may
 1
     request an attorney to represent any person unable to afford counsel ; Perez v. Barr, 957 F.3d
 2

 3   958, 964 (9th Cir. 2020)           plainly ha[ve] the ability to appoint pro bono counsel

 4                stems from            inherent judicial power ; see also United States v. 30.64 Acres
 5   of Land, More or Less, Situated in Klickitat Cty., State of Wash., 795 F.2d 796, 798 804 (9th Cir.
 6
     1986).
 7
     default present exceptional circumstances warranting appointment of counsel. See Agyeman v.
 8
     Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). The Court directs the Western District
 9

10                                                                                   r law firm from the

11   Pro Bono Panel to represent Defendant for all further proceedings, should he consent once Pro

12   Bono counsel has contacted him. See General Order 10-05 (W.D. Wash. Aug. 12, 2010).
13            Based on the foregoing, the Court will stay the deadlines established by its standing order
14
                                                              Motion for Summary Judgment. See Dkt.
15
     No. 7 at II.A. Once counsel is appointed for Defendant, the Court expects the parties to confer
16
     and provide a joint status report as to how to proceed in this matter, including when to reschedule
17

18   briefing on the pending motion.

19

20            DATED this 3rd day of August, 2020.
21

22                                                         _______________________________
                                                           BARBARA J. ROTHSTEIN
23                                                         UNITED STATES DISTRICT JUDGE

24

25


                                                       2
